{¶ 36} Whether Senate Bill 10, effective January 1, 2008, as R.C. 2950.031, is punitive in nature, so that it may not be applied retroactively, is an interesting and close question, but one that I find unnecessary to decide in this appeal. I agree with the State that even if the additional reporting requirements imposed upon King by virtue of the new law may be regarded as punitive in nature, King's incarceration is not one of the possible outcomes that may result from the proceeding for which she seeks the appointment of counsel, and, therefore, she is not entitled to the appointment of counsel at the State's expense. I would affirm on that basis alone, which I believe is the sole question that is presently properly before us, and leave for another day the issue of whether R.C. 2950.031 is a punitive enactment that may not be applied retroactively. *Page 1